Citation Nr: 0925710	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  05-14 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to education benefits under the Montgomery GI 
Bill (Selected Reserve Assistance Program).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from July 1983 to December 
1983, from July 1986 to June 1987, from June 1989 to 
September 1989, from December 1990 to April 2000, and from 
February 2003 to February 2004.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2004 determination of the Education Office 
(Agency of Original Jurisdiction (AOJ)) of the Department of 
Veterans Affairs (VA) in Muskogee, Oklahoma, that the 
Veteran's appeal to an April 2003 determination was not 
perfected in a timely manner.

The Veteran appeared at a Board hearing in July 2007 at the 
Oakland, California Regional Office, before the undersigned.  
A transcript is of record.

In a January 2008 decision, the Board determined the 
Veteran's appeal was perfected in a timely manner and 
remanded the case to the AOJ, via the Appeals Management 
Center (AMC), in Washington, DC, for additional development 
and a decision on the merits.  The AOJ completed the 
additional development as directed, determined the merits of 
the claim, and returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The AOJ initially determined the Veteran was ineligible 
for educational benefits because, per the Department of 
Defense (DOD), he was not serving in a satisfactory capacity 
in the Reserve.

2.  The AOJ conceded having processed the Veteran's 
application under the incorrect criteria.

3.  The Veteran is no longer eligible for benefits under the 
program for which he applied, but he is eligible under a 
separate program.
CONCLUSION OF LAW

The requirements for educational benefits under the 
Montgomery GI Bill (Selected Reserve Assistance Program) are 
not met.  38 C.F.R. §§ 21.7540, 7550 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The notice and assistance requirements of the VCAA, 
38 U.S.C.A. § 5100 et seq, have been complied with.  The AOJ 
conducted all of the development directed in the remand.  See 
38 C.F.R. § 3.159.

Legal Requirements

Title 10, United States Code, § 1606, establishes educational 
assistance for members of the selected reserve.  VA 
regulations provide that the armed forces shall determine 
whether a reservist has met all eligibility requirements.  
38 C.F.R. § 21.7540(a).

Analysis

In 2003, the veteran filed a claim of entitlement to 
education benefits under the Montgomery GI Bill (Selected 
Reserve Assistance Program).  That claim was denied in April 
2003.  The AOJ notice letter to the Veteran advised that DOD 
reported he was not eligible for educational assistance under 
§ 1606 because he did not have a 6-year contract for the 
Selected Reserves.

The basis of the Veteran's appeal was that the criterion 
cited by the AOJ applied to enlisted members of the Reserves 
and that, as a commissioned officer, he was not subject to a 
contract, but served under an agreement that he would serve 
for the 6-year period.  The remand directed the AOJ to obtain 
documentation of the DOD determination and to review whether 
the Veteran's application was considered under his correct 
status as a commissioned officer.

A computer screen print-out added to the file while the case 
was on remand notes DOD determined the Veteran was, at one 
time, eligible for Montgomery GI Bill benefits, beginning on 
January 4, 1988.  He had 10 years to use his benefits under 
the Montgomery Bill, see 38 C.F.R. § 21.7550, and that period 
expired in January 1998.  As noted above, VA received the 
Veteran's application in February 2003.

The Veteran's relevant DD Form 214 notes his active service 
from February 2003 to February 2004 was secondary to an 
involuntary mobilization for Operation Enduring Freedom.  A 
Marine Corps representative informed VA in March 2008 that 
the Veteran's call-up rendered him eligible for the Reserve 
Educational Assistance Program, effective May 2003.

The supplemental statement of the case notes the Veteran's 
application was initially denied by VA for improper reasons, 
being as he was a commissioned officer.  It also noted, 
however, that while the Veteran ceased to be eligible for 
Montgomery Bill benefits as of January 1998, he is eligible 
for the Reserve Education Assistance Program, which provides 
the monthly benefits more favorable than those under the 
Montgomery GI Bill.  The supplemental statement of the case 
notes a Certificate of Eligibility would be issued to the 
Veteran, and he should have his school or training 
establishment to certify his enrollment.

Hence, while the Veteran's appeal is technically denied, he 
has not in fact been denied the benefit he seeks, provided he 
takes the action recommended in the supplemental statement of 
the case.  Thus, on the technical matter of the appeal, the 
preponderance of the evidence is against the issue appealed, 
as he is no longer eligible to benefits under the Montgomery 
GI bill due to the expiration of the 10-year window by which 
benefits must be used.  38 C.F.R. §§ 21.7540, 7550.



ORDER

Entitlement to education benefits under the Montgomery GI 
Bill (Selected Reserve Assistance Program) is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


